Case 7:20-cv-04651-PMH Document 1-16 Filed 06/17/20 Page 1 of 2




              EXHIBIT “P”
                              Case 7:20-cv-04651-PMH Document 1-16 Filed 06/17/20 Page 2 of 2


                                               Pearl Global Industries Ltd. - Shipped POs
Buyer PO No. Einy No.          Date         Qty       Value              H/O Date       BL No.    Vls Etd   Column1
Sears SF9531      201929492862    21-Aug-19   3,689 $         19,957.49       21-Aug-19 APU0122598 2-Sep-19    LOS ANGELES, CA
Sears Total                                   3,689 $         19,957.49
Grand Total                                   3,689 $         19,957.49
